Citation Nr: 1621661	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  15-41 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, which, in part, denied service connection for Methicillin-Resistant Staphylococcus Aureus (MRSA) and granted service connection for PTSD as 30 percent disabling, effective January 30, 2014.  

Thereafter, the Veteran filed a notice of disagreement challenging the effective date and initial rating for his PTSD, and challenging the denial of service connection for MRSA.  In the same month, the RO issued a rating decision that corrected the effective date of the Veteran's PTSD award and a statement of the case that continued to deny the Veteran's claim for service connection for MRSA.  As the earlier effective date claim was granted in full and as the Veteran limited his formal appeal to the issue of entitlement to an increased rating for PTSD, those issues are not before the Board at this time. 

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In this case, the record raises the issue of entitlement to TDIU based on the Veteran's service-connected PTSD.  Thus, under Rice, while the RO has initiated development of the TDIU issue, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is necessary for the PTSD claim.

The Veteran was last afforded an examination for his service-connected PTSD in May 2015.  Subsequently, in a September 2015 submission the Veteran asserted that the examination he received was inadequate.  Thereafter, while receiving VA mental health treatment, the Veteran reported symptoms that were more severe than those reported during the May 2015 examination, including feeling that he would be better off dead and paranoia.  In addition to the Veteran's statements regarding his worsening PTSD, his wife submitted a letter dated in August 2015 in which she reported that the Veteran had attempted suicide by taking pills and drinking alcohol and that he had also called her to report his suicidal ideation.  Notably, the Veteran denied suicidal ideation during his May 2015 examination.  Moreover, while many of the incidents reported by the Veteran's wife reference his abuse of alcohol, the May 2015 examiner found that the Veteran's PTSD symptoms could be differentiated from his alcohol abuse symptoms and basically indicated that the sole symptom attributable to his alcohol abuse was the physical act of drinking.  In any event, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Given the fact that the evidence of record indicates that the Veteran has experienced symptoms that are possibly more severe than those reported during the May 2015 examination, the Board finds that remand for a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, the Veteran reported during his May 2015 examination that he had been hospitalized on three separate occasions for panic related incidents.  These records appear relevant and attempts to obtain them should be made.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

The issue of TDIU is inextricably intertwined with the Veteran's claim for an increased disability rating for PTSD.  38 C.F.R. §§ 3.340, 4.16 (2015).  Therefore, the issue may not be resolved until the PTSD increased rating issue is fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his PTSD, to include the names of the hospitals where he was treated for panic and anxiety symptoms.  After securing the necessary release, request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2.  Associate updated VA treatment records dating since September 2015 with the claims file.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.  The examiner should specifically discuss any relationship between the Veteran's PTSD and his alcohol abuse to include whether the symptoms of each disability can be differentiated.

4.  Continue to develop the Veteran's claim for a TDIU.

5.  After undertaking the development above, readjudicate the appeal, including the TDIU issue.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

